Citation Nr: 9905974	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  96-09 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right eye disorder as secondary to service-connected 
blindness of the left eye.


REPRESENTATION

Appellant represented by:	Richard W. Gifford, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from October 1969 to October 
1972.  His DD 214 reflects other service of almost 8 months.

An unappealed July 1992 rating decision of a Department of 
Veterans Affairs (VA) regional office (RO) denied service 
connection for a right eye disorder as secondary to service-
connected blindness of the left eye.  A September 1995 rating 
decision again denied on a de novo basis a claim of 
entitlement to service connection for a right eye disorder as 
secondary to service-connected blindness of the left eye.  

The Board of Veterans' Appeals (Board) issued a decision in 
July 1997 denying an increased rating for the service-
connected left eye disorder.  Further, the Board noted that 
the RO, in its September 1995 rating decision, had not 
considered whether new and material evidence had been 
submitted to reopen the a claim of secondary service 
connection for a right eye disorder.  The Board reframed the 
issue on appeal as that of whether new and material evidence 
had been submitted to reopen a claim of service connection 
for right eye disorder as secondary to service-connected 
blindness of the left eye.  The RO was directed to apply the 
two-step analysis set forth in Manio v Derwinski, 1 Vet. App. 
140 (1991), to be employed when an appellant seeks to reopen 
a previously denied claim on the basis of "new and material 
evidence."

The veteran submitted a statement, dated September 23, 1997, 
seeking service connection for hepatitis C.  The issue of 
entitlement to service connection for hepatitis C has not 
been developed for appellate review.  Accordingly, it is 
referred to the RO for any action deemed appropriate.

The Board's July 1997 decision referred to the RO the issue 
of entitlement to an increased rating for schizophrenia.  
While the case was on remand, the RO issued a rating decision 
in October 1997 granting a 30 percent rating for a 
psychiatric disorder now classified as post-traumatic stress 
disorder with schizophrenia, paranoid type.  The veteran 
timely appealed that determination.  Thereafter, a September 
1998 rating decision granted a 100 percent rating for the 
service-connected psychiatric disorder.  This was deemed a 
full grant of the benefit sought on appeal.  

A hearing was held at the RO in June 1997 before a Member of 
the Board.  A transcript of the hearing is of record.  The 
Board Member, who chaired the June 1997 hearing, has since 
left the Board, and the case was assigned to another Board 
Member.  In a letter, dated October 8, 1998, the Board 
advised the veteran and his attorney of the veteran's right 
to another hearing by a Member of the Board; further, the 
Board advised that it would assume that the veteran did not 
want an additional hearing if he or his attorney did not 
respond within 30 days from the date of the letter.  A 
response was not forthcoming within the 30-day period 
provided.


REMAND

38 C.F.R. § 3.156(a) provides, in pertinent part, that in 
order to reopen a claim for service connection, there must be 
added to the record new and material evidence which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The United 
States Court of Veterans Appeals (Court) has held that, once 
a denial of service connection has become final, the claim 
cannot subsequently be reopened unless new and material 
evidence has been presented.  The Board must perform a two-
step analysis when the veteran seeks to reopen a claim based 
on new evidence.  First, the Board must determine whether the 
evidence is "new and material."  Second, if the Board 
determines that the claimant has produced new and material 
evidence, the claim is reopened and the Board must evaluate 
the merits of the veteran's claim in light of all the 
evidence, both old and new.  Manio v. Derwinski, 1 Vet. App. 
140 (1991).

The Board notes that, until recently, the case law of the 
Court mandated that the third question to be resolved in the 
first step of the Manio analysis was whether, in light of all 
the evidence of record, there was a "reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome" in the 
prior determination.  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991); see Evans v. Brown, 9 Vet. App. 273 (1996).  
However, the United States Court of Appeals for the Federal 
Circuit has recently held that this judicially created 
standard is inconsistent with the language of section 
3.156(a) of VA regulations, cited above, and has overruled 
the extension of the Manio analysis that was first 
articulated by the Court in Colvin, supra.  See Hodge v. 
West, 155 F. 3d. 1356 (1998).  Inasmuch as the August 1997 
Supplemental Statement of the Case (SSOC) furnished by the RO 
to the veteran and his attorney was based, in part, on the 
standard which was struck down in Hodge, supra, a remand is 
warranted to allow the RO to apply the standards set forth 
therein.  The Board notes that the August 1997 SSOC applied 
the correct standard of review at the time it was issued, 
because the Hodge case was not decided by the United States 
Court of Appeals for the Federal Circuit until September 16, 
1998.  However, this fact does not change the requirement 
that this case be remanded.

The case is REMANDED to the RO for the following action:

The RO should review the record and 
readjudicate the issue of whether new and 
material evidence has been submitted to 
reopen a claim for service connection for 
a right eye disorder as secondary to 
service-connected blindness of the left 
eye.  The RO is directed to make a 
decision on the issue based only on 
consideration of the holding in Hodge, 
supra, and on 38 C.F.R. § 3.156.

If the determination remains adverse to the veteran, both he 
and his attorney should be provided with a Supplemental 
Statement of the Case and be given the opportunity to respond 
within the applicable time.  Thereafter, the case should be 
returned to the Board, if in order.  The appellant need take 
no action unless otherwise notified.  The purpose of this 
remand is to comply with a precedent decision of the Court 
and to ensure due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


